CONVOCATORIA
Por la presente se convoca a todos los jueces del Tribunal General de Justicia y a los miembros de la Conferencia Judicial para la Decimoctava Sesión Ordinaria de la Con-ferencia Judicial que habrá de celebrarse el 28 y 29 de septiembre de 1995, en el Hotel Condado Plaza, en San Juan.
Los señores Jueces Administradores, en consulta con sus compañeros magistrados, tomarán las medidas necesa-rias para que el mayor número de jueces pueda asistir a la Conferencia Judicial, sin afectar los calendarios de asuntos urgentes que deban ser atendidos durante el período de la Conferencia. También tomarán las medidas de rigor para que la labor de investigación y de determinación de causa probable sea atendida de forma adecuada. El sistema de turnos correspondientes a este período deberá ser notifi-cado con suficiente antelación a los señores Fiscales de Dis-trito y a los Comandantes de Zona de la Policía. Cualquier *1015problema en relación con estas asignaciones deberá ser lle-vado a la atención de la Directora Administrativa de los Tribunales para que ésta adopte las providencias necesarias.

Publíquese.

Lo acordó el Tribunal y certifica el Secretario General.
(Fdo.) Francisco R. Agrait Liado

Secretario General